Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 17, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159476
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                      Justices
            Plaintiff-Appellee,
  v                                                                 SC: 159476
                                                                    COA: 345293
                                                                    Macomb CC: 2017-004415-FH
  NEIL ANDREW TRAPP,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 25, 2019
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted to address: (1) whether the constructive-entry doctrine,
  United States v Morgan, 743 F2d 1158 (CA 6, 1984), should be recognized in Michigan
  and, if so, whether the facts of this case fall within that doctrine; and (2) whether the
  dispatch report that the police received about an intoxicated man waving a gun around
  outside a trailer, and the video evidence showing that the police received information
  when they arrived at the scene about children being present, provided the police with
  exigent circumstances justifying their action of telling one occupant of the trailer to tell
  the other occupants to come out.

         We do not retain jurisdiction.

          VIVIANO, J., did not participate due to a familial relationship with the presiding
  circuit court judge in this case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 17, 2019
           s1010
                                                                               Clerk